EXAMINER’S COMMENT
The claim amendments and remarks of November 16, 2021 have been entered. 
Claims 1, 3, 5, and 11 have been canceled. 
All rejections of claims 1, 3, 5, and 11 are moot in light of Applicants’ cancellation of claims 1, 3, 5, and 11.  
Two new claims (claims 72 and 73) have been added; see Remarks, page 5, first paragraph. However, both claims have been numbered “72”. 
The previous rejections under (i) 35 U.S.C. § 112 and (ii) 35 U.S.C. § 102 have been withdrawn in light of the claim amendments and the accompanying arguments.  

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims: 

The second new claim numbered “72” (i.e., the last claim in the presented claim set) has been renumbered to ---73---; as that appears to have been the Applicants’ intent. See Remarks, page 5, first paragraph. 



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a rice plant which comprises an exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence encoding a polypeptide having 90% or greater sequence identity to the amino acid sequence of SEQ ID NO:473, wherein the rice plant is selected for having a biomass with increased saccharification efficiency; and to a method of producing the plant. The prior art fails to teach or reasonably suggest the claimed method(s). 
	The closest prior art is TROUKHAN (Troukhan and Mascia, United States Patent Application Publication No. 2009/0094717 A1, published 9 April 2009; see IDS filed 08/13/2020), which reference teaches the general concept of expressing within a transgenic plant a polypeptide sequence of SEQ ID NO:14771, which is 100% identical to instant SEQ ID NO:473. However, TROUKHAN does not teach all of the limitations of the instant claims. 
	
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 2, 4, 12, 64-66, 68, and 70-73 are allowed. 






Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Acting SPE
Art Unit 1663


/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663